United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
U.S. POSTAL SERVICE, HAZLETON POST
OFFICE, Hazleton, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0913
Issued: November 25, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 25, 2019 appellant, through counsel, filed a timely appeal from a March 1, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the March 1, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish a left middle finger
condition causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On June 19, 2018 appellant, then a 51-year-old letter carrier, filed an occupational disease
claim (Form CA-2) alleging that he developed arthritis in his left middle finger due to factors of
his federal employment. He indicated that he repetitively used his left hand to finger through
letters and flats since 1992. Appellant further indicated that he first became aware of his condition
and first realized it was caused or aggravated by his federal employment duties on May 21, 2018.
He did not stop working. OWCP assigned File No. xxxxxx071 to this claim, which is the subject
of the current appeal.
Appellant has three other claims relative to his left upper extremity. In 2013 he filed an
occupational disease claim that was accepted for left carpal tunnel syndrome under OWCP File
No. xxxxxx777. In 2015 appellant filed an occupational disease claim that was denied for a left
upper extremity condition under OWCP File No. xxxxxx856. In 2017 he filed an occupational
disease claim that was accepted for an exacerbation of left carpal tunnel syndrome, exacerbation
of left cubital tunnel syndrome, and arthritis of the left thumb carpal metacarpal (CMC) joint under
OWCP File No. xxxxxx847. On October 31, 2017 appellant underwent a left wrist trapeziectomy,
left thumb CMC joint arthroplasty with tendon transfer, left carpal tunnel release, and in situ left
ulnar nerve release at the elbow.
In two reports dated May 21 and June 18, 2018, Dr. Richard J. Tosti, a Board-certified
orthopedic hand surgeon, indicated that appellant was status post left CMC thumb arthroplasty,
carpal tunnel release, and cubital tunnel release surgeries, which he underwent on
October 31, 2017. He further indicated that appellant had been released to part-time, full-duty
work, but had been “struggling” at work with metacarpophalangeal (MP) joint range of motion
and soreness around the MP joint when sifting through letters. Dr. Tosti reviewed x-rays that
showed significant arthrosis and diagnosed MP joint arthrosis of the left middle finger. He opined
that appellant’s condition was related to his work as a mail carrier as well as the other forms of
arthritis around the wrist in his hand.
In a development letter dated July 9, 2018, OWCP advised appellant of the deficiencies of
his claim and advised him of the factual and medical evidence necessary to establish his claim. It
afforded him 30 days to submit additional evidence and respond to its inquiries.
On July 24, 2018 the employing establishment controverted appellant’s claim. It submitted
a position description and related that he cased mail into three pieces of equipment with four
shelves for approximately 1 hour and 15 minutes per day and once the mail was cased, he pulled
down the mail and placed it into containers, and then loaded all the mail, including parcels, into a
vehicle before delivering it to a total of 619 boxes. The employing establishment acknowledged
that casing mail would be considered repetitive in nature, but appellant was right-hand dominant
so it did not follow that his left middle finger condition would be causally related to his federal
employment.

2

In a narrative statement dated July 16, 2018, appellant indicated that he worked as a letter
carrier for the past 26 years and he used his left hand repetitively to finger through letters and
magazines and third bundles. He stated that the middle finger is the longest finger so that was the
first finger that he used to start fingering through letters, repetitively. Appellant indicated that he
had a previously accepted claim under OWCP File No. xxxxxx847 and requested that the
acceptance of the claim be expanded to include a left middle finger condition.
In an undated report, Dr. Tosti noted that appellant had been under his care for left upper
extremity pain and arthritis since January 2017. He opined that appellant’s conditions are causally
related to his work as a mailman as his left upper extremity was the one that he used solely to
manipulate the mail. In order to manipulate the mail, appellant had to have a firm pinch/grip
between the thumb and the forefinger as well as the rest of the fingers. Dr. Tosti related that
appellant had been suffering with left middle finger MP joint pain and stiffness that had been
progressing. He noted that radiographs confirmed significant arthrosis of his middle finger MP
joint. While appellant was continuing to improve from a postoperative standpoint with his left
thumb CMC joint, Dr. Tosti requested that the acceptance of appellant’s claim be expanded to
accommodate treatment for the left middle finger MP joint arthrosis because this was the dominant
hand/side that he used to disperse the mail and he believed this to be a contributing factor.
By decision dated August 22, 2018, OWCP found that the factual evidence was sufficient
to establish fact of injury, but the medical evidence of record failed to establish causal relationship
between the diagnosed left middle finger condition and the accepted factors of appellant’s federal
employment.
On August 28, 2018 appellant requested a hearing before a representative of OWCP’s
Branch of Hearings and Review.
A telephonic hearing was held before an OWCP hearing representative on
January 15, 2019. Appellant provided testimony and the hearing representative held the case
record open for 30 days for the submission of additional evidence.
In response, appellant submitted a statement indicating that his doctors had recommended
a joint replacement.
Appellant also submitted a report from Dr. Tosti dated January 8, 2018 indicating that
appellant’s main issue was stiffness in the MP joint of the middle finger that seemed to start
sometime after his October 31, 2017 wrist operation, but opined that he was not exactly sure why
it was suddenly stiff as he was not in that region of the left hand during the operation. Dr. Tosti
recommended strengthening and more aggressive stretching of the MP joint and possibly an intraarticular injection, if he was still very symptomatic.
In a response dated February 4, 2019, the employing establishment again contended that
appellant used an excessive amount of leave and worked an average of 16.92 hours per week in
the year prior, which was inconsistent with his allegation of performing constant repetitive motion
while in the performance of duty. Further, it asserted that, while working, appellant did not utilize
his left hand constantly and repetitively, as alleged, but rather in an intermittent nature.
By decision dated March 1, 2019, OWCP’s hearing representative affirmed the prior
decision finding the medical evidence of record insufficient to establish causal relationship.
3

LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including the fact that the individual is an employee of the United States within the
meaning of FECA, that the claim was timely filed within the applicable time limitation period of
FECA, that an injury was sustained in the performance of duty as alleged, and that any disability
or specific condition for which compensation is claimed is causally related to the employment
injury.5 These are the essential elements of every compensation claim regardless of whether the
claim is predicated on a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.7
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.8 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
complete factual and medical background.9 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factor(s).10
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship, therefore, involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.11

4

Supra note 2.

5

K.V., Docket No. 18-0947 (issued March 4, 2019); M.E., Docket No. 18-1135 (issued January 4, 2019); Kathryn
Haggerty, 45 ECAB 383, 388 (1994).
6

K.V. and M.E., id.; Elaine Pendleton, 40 ECAB 1143 (1989).

7

R.G., Docket No. 19-0233 (issued July 16, 2019). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I.
Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
8

T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB 238 (1996).

9

M.V., Docket No. 18-0884 (issued December 28, 2018).

10

Id.; Victor J. Woodhams, supra note 7.

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013). See
R.D., Docket No. 18-1551 (issued March 1, 2019).

4

ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a left middle
finger condition causally related to the accepted factors of his federal employment.
In his May 21 and June 18, 2018 reports, as well as an undated report, Dr. Tosti noted that
appellant had been struggling at work with left upper extremity pain, particularly joint pain and
stiffness of the left middle finger, and that diagnostic testing confirmed significant arthrosis of the
MP joint of the left middle finger. He opined that appellant’s left middle finger condition was a
direct result of the accepted factors of his federal employment. While Dr. Tosti identified the
specific employment factors alleged by appellant, including using his left upper extremity
predominately to manipulate and deliver mail, he did not provide a pathophysiological explanation
as to how those activities either caused or contributed to appellant’s diagnosed condition.12
Furthermore, the Board has consistently held that medical rationale is particularly necessary when
there are preexisting conditions involving the same body part,13 and has required medical rationale
differentiating between the effects of the work-related injury and the preexisting condition in such
cases.14 As Dr. Tosti’s reports lack rationale, they are of limited probative value and therefore
insufficient to establish appellant’s claim.15
As appellant has not submitted rationalized medical evidence to support his claim that he
sustained a left middle finger condition causally related to the accepted employment factors, the
Board finds that he has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a left middle
finger condition causally related to the accepted factors of his federal employment.

12

Supra note 10.

13

E.g., K.R., Docket No. 18-1388 (issued January 9, 2019).

14

See, e.g., A.J., Docket No. 18-1116 (issued January 23, 2019); M.F., Docket No. 17-1973 (issued December 31,
2018); J.B., Docket No. 17-1870 (issued April 11, 2018); E.D., Docket No. 16-1854 (issued March 3, 2017); P.O.,
Docket No. 14-1675 (issued December 3, 2015).
15

See J.L., Docket No. 18-1804 (issued April 12, 2019).

5

ORDER
IT IS HEREBY ORDERED THAT the March 1, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: November 25, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

